Citation Nr: 1315162	
Decision Date: 05/08/13    Archive Date: 05/15/13	

DOCKET NO.  12-11 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for prostate cancer with bone metastases.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from January 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the VARO in Huntington, West Virginia, that denied entitlement to service connection for the benefit sought.

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900 (c) (2012).  38 U.S.C.A. § 7107 (a) (2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Upon review of the August 2011 rating decision and December 2011 statement of the case, it is noted that VA treatment reports from the VAMC Clarksburg, dated from August 1997 to August 2011, were electronically reviewed.  These records are not associated with the claims folder or the Virtual VA file.  Therefore, they must be obtained on remand.  

The RO further noted that the Veteran's VA treatment records indicated that he was first diagnosed with prostate cancer in 1994.  All records related to his 1994 diagnosis should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to identify all private medical care providers that treated him for prostate cancer in 1994.  Make arrangements to obtain all records that he adequately identifies.

2.  Obtain the Veteran's treatment records from the VAMC Clarksburg, dated from January 1994 to the present.  These records must be associated with the claims folder or the Virtual VA file.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




